Citation Nr: 1741136	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for warts of the bilateral feet.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for calluses of the right foot.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral ruptured ankle ligaments.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by left shoulder pain.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to benefits under 38 U.S.C.A. § 1151 for an additional foot disability.

7.  Entitlement to service connection for peripheral artery disease.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to a disability rating in excess of 10 percent for calluses, left foot, painful.

10.  Entitlement to a compensable initial disability rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from February 1979 to February 19, 1982, and non-qualifying service from February 20, 1982, to January 1986.  Those dates were determined in a December 1986 administrative decision.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2011, January 2012, January 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a January 2015 rating decision by the VA RO in Des Moines, Iowa.  This case is currently under the jurisdiction of the Jackson, Mississippi VA RO.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

A December 2015 statement of the case lists in its "Evidence" section "Treatment notes, VAMC Jackson, dated November 16, 2000 to December 9, 2015".  Additionally, at the November 2016 Board hearing, the Veteran indicated that he continues to receive treatment for the disabilities at issue on appeal at the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi.  The most recent treatment records from that facility are dated in July 2013.  As such, the record indicates that there are outstanding, relevant VA treatment records, and the Board therefore concludes that the matters on appeal must be remanded so that updated VA treatment records may be obtained, to include from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi, for dates July 2013 through the present.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran testified at the November 2016 Board hearing that his service-connected pseudofolliculitis barbae and calluses of the left foot have worsened since his most recent VA examination as to those disabilities in July 2013.  Specifically, he testified that his skin seems to dry up and peel more when in cool, moist climates; that his pseudofolliculitis barbae covers a portion of his face; and that his left foot calluses cover the front half of that foot.  A review of the July 2013 VA examination report reveals that the examiner observed no left foot callus or pseudofolliculitis barbae of the face at that time.  In light of the Veteran's assertions at the November 2016 Board hearing, the Board finds that a new VA skin examination is required so that the current nature and severity of the Veteran's service-connected pseudofolliculitis barbae and left foot calluses may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi, for dates July 2013 through the present, and associate the records with the record.

2.  Schedule the Veteran for a VA skin examination to determine the current nature and severity of his service-connected calluses of the left foot and pseudofolliculitis barbae.  The record and a copy of this remand must be made available to the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations of the Veteran's service-connected calluses of the left foot and pseudofolliculitis barbae.

A complete rationale for all opinions must be provided.  To the extent possible, the examination should be scheduled during the colder and/or wetter season, as the Veteran has indicated his service-connected skin disabilities are most severe in cool, moist climates.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent adjudications of the issues on appeal, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

